           Case 7:19-cv-00157-HL Document 7 Filed 07/14/20 Page 1 of 6



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             VALDOSTA DIVISION


 FRED WILLIAMS,

       Plaintiff,

 v.                                            Civil Action No. 7:19-CV-157 (HL)

 REBECCA BRAZIL AND TRACY
 LONG,

       Defendants.

                                        ORDER

      Plaintiff Fred Williams filed this pro se action on September 18, 2019 seeking

damages for alleged civil rights violations. (Doc. 1). The Court granted Plaintiff’s

Motion to Proceed In Forma Pauperis. (Doc. 4). In the Court’s Order, the Court

requested Plaintiff to file an amended complaint to verify the disposition of his

criminal case. (Id.). Plaintiff filed his amended complaint on June 25, 2020. (Doc.

5). Having reviewed Plaintiff’s amended complaint, the Court finds that Plaintiff

failed to state a claim for malicious prosecution. Accordingly, his complaint is

DISMISSED.

I.    PRELIMINARY SCREENING

      A.     Standard of Review

      Because Plaintiff is proceeding IFP, the Court is required to screen the

Complaint and to dismiss it, or any portion thereof, if it (1) is frivolous or malicious;

(2) fails to state a claim for which relief may be granted; or (3) seeks monetary
           Case 7:19-cv-00157-HL Document 7 Filed 07/14/20 Page 2 of 6



relief against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).

A claim is frivolous when it appears from the face of the complaint that the factual

allegations are “clearly baseless” and the legal theories “indisputably meritless,” or

when it is apparent that “the defendant’s absolute immunity justifies dismissal

before service of process.” Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993).

See also Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002) (“[A]n action is

frivolous if it is without arguable merit either in law or fact.” (quotation marks and

citation omitted)). A complaint fails to state a claim on which relief may be granted

when it does not include sufficient factual matter to permit a “reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

However, pro se “pleadings are held to a less stringent standard than pleadings

drafted by attorneys and will, therefore, be liberally construed.” Boxer X v. Harris,

437 F.3d 1107, 1110 (11th Cir. 2006) (citations omitted).

      B.     Factual Allegations

      Plaintiff brings a 42 U.S.C. § 1983 civil rights claim alleging law enforcement

misconduct against Defendants Rebecca Brazil and Tracy Long. (Doc. 1).

Defendants investigated an alleged aggravated battery at Plaintiff’s residence. On

December 4, 2018, Defendant Long, an investigator, requested crime scene

services from the Forensic Investigation Unit. (Doc. 1-3). Defendant Brazil, a crime

scene technician deputy with the Forensic Investigation Unit, responded to the

scene at Plaintiff’s residence. (Id.). That same day, Defendant Brazil took photos

                                          2
          Case 7:19-cv-00157-HL Document 7 Filed 07/14/20 Page 3 of 6



of the scene, and Defendant Long seized a folding table, or “TV tray,” to be

submitted to the Thomas County Identification Lab for further analysis. (Id.).

      The table remained in law enforcement custody, and on December 17, 2018,

Defendant Brazil took more photos of the folding table. (Id.). According to the

investigation report, this time Defendant Brazil noticed “a red substance” on the

table’s metal legs and on the back of the table. (Id.). The investigation report

indicates that the red substance “appeared to be consistent with blood.” (Id.).

Defendant Long requested testing for the presence of human blood on the table,

and Defendant Brazil performed the test. (Id.). The test returned a positive result,

indicating that the red substance on the table was, indeed, human blood. (Id.).

      Plaintiff now alleges that Defendants falsified and tampered with the

evidence. (Doc. 1-1). According to Plaintiff, on December 4 when Defendants first

investigated the scene, neither Defendant suggested that any blood was present

on the table. (Id.). When Defendant Brazil took additional photos of the table nearly

two weeks later, however, blood appeared. (Id.). Plaintiff alleges that Defendants

planted the substance and manufactured a positive test for human blood while the

table was in law enforcement custody. (Id.). According to Plaintiff, the table had

been on his porch for almost a year, and no blood appeared on the table until after

Defendants seized it as evidence. (Id.). Plaintiff indicates that he was held for three

months on criminal charges. (Doc. 1, p. 5). He requests that this Court end the

proceedings against him and award him damages for his suffering. (Id.).



                                          3
           Case 7:19-cv-00157-HL Document 7 Filed 07/14/20 Page 4 of 6



      C.     Analysis

      Although Plaintiff does not specifically label his claim, the Court construes

his allegations to assert a malicious prosecution claim. “To establish a federal

malicious prosecution claim under § 1983, a plaintiff must prove (1) the elements

of the common law tort of malicious prosecution, and (2) a violation of h[is] Fourth

Amendment right to be free from unreasonable seizures.” Kingsland v. City of

Miami, 382 F.3d 1220, 1234 (11th Cir. 2004). Plaintiff has sufficiently alleged a

Fourth Amendment violation because he asserts that he was illegally detained for

three months as a result of Defendants’ fabrication of evidence. See Whiting v.

Traylor, 85 F.3d 581, 584 (11th Cir. 1996) (finding a “legitimate section 1983 claim”

where “the plaintiff, as part of the commencement of a criminal proceeding, has

been unlawfully and forcibly restrained”). The Court next turns to whether Plaintiff

has alleged a malicious prosecution in tort law.

      To establish a malicious prosecution claim, Georgia law requires: “(1)

prosecution for a criminal offense; (2) instigated without probable cause; (3) with

malice; (4) under a valid warrant, accusation or summons; (5) which has

terminated favorably to the plaintiff; and (6) has caused damage to the plaintiff.”

Wal-Mart Stores, Inc. v. Blackford, 264 Ga. 612, 613 (1994). The Court is satisfied

that Plaintiff has alleged nearly all the elements of malicious prosecution. Plaintiff’s

Complaint is clear that criminal proceedings were initiated against him, and

according to Plaintiff, his prosecution relied solely on law enforcement’s fabricated

evidence. See Vojnovic v. Brants, 272 Ga. App. 475, 478 (2005) (“[M]alice may be

                                           4
          Case 7:19-cv-00157-HL Document 7 Filed 07/14/20 Page 5 of 6



inferred in the absence of probable cause.”). Thus, he has alleged that there was

a criminal prosecution against him, it was instigated without probable cause and

with malice, and under accusations by law enforcement. He also has sufficiently

alleged that he has suffered because of the prosecution. While detained, Plaintiff

lacked access to his antidepressants for two weeks. (Doc. 1, p. 5). During that

time, he attempted suicide. (Id.). Even after his release, Plaintiff suffers nightmares

recalling his stay in prison. (Id.). Furthermore, Plaintiff alleges that his blood

pressure is now “uncontrollable.” (Id.). That leaves the Court to consider whether

the fifth element—requiring that the criminal proceedings terminated in favor of the

defendant—has been sufficiently alleged.

       Under Georgia law, to succeed on a malicious prosecution claim, the plaintiff

must prove “a favorable termination of the underlying prosecution.” Heflin v.

Goodman, 288 Ga. App. 454, 455 (2007). If the criminal case against the plaintiff

is still pending, then the malicious prosecution claim fails. Id. at 456. Additionally,

if the prosecution is terminated “by compromise and agreement of the parties,

[then] it has not terminated in favor of the plaintiff.” Sherrill v. Stockel, 252 Ga. App.

276, 279 (2001) (quotation marks omitted). In Plaintiff’s amended complaint, he

indicated that prosecutors “dropped the aggravated battery and kept the simple

battery charges.” (Doc. 5, p. 1). He also referred the Court to another pending case

where he is a plaintiff, Williams v. Long, 7:19-CV-37 (HL). Plaintiff informed the

Court that he filed a copy of the final disposition of his criminal case in that pending

civil suit. (Doc. 5, p. 1–2).

                                            5
          Case 7:19-cv-00157-HL Document 7 Filed 07/14/20 Page 6 of 6



      The final disposition form shows that Plaintiff pled guilty to a single battery

charge. A second battery charge was disposed of by “nol pros.” Withdrawal of that

charge by “nol pros” is insufficient to state a malicious prosecution claim when the

evidence indicates that it was withdrawn in agreement with Plaintiff’s guilty plea.

Entering a guilty plea amounts to a compromise because the defendant’s counsel

and the prosecutor negotiated the terms of the plea. By entering the plea, the

defendant has agreed to the negotiated terms. And the Eleventh Circuit has stated

that “withdrawal of criminal charges pursuant to a compromise or agreement does

not constitute favorable termination.” Uboh v. Reno, 141 F.3d 1000, 1004 (11th

Cir. 1998); see Heflin, 288 Ga. App. at 456 (“Evidence that a prosecution is

terminated as a result of a compromise or a settlement between the parties is fatal

to the claim.”). Plaintiff cannot establish the fifth element of malicious prosecution.

Therefore, the Court finds that he has failed to state a claim for which this Court

could grant relief.

II.   CONCLUSION

      For the foregoing reasons, the Court finds that Plaintiff has failed to state a

malicious prosecution claim. Plaintiff’s Complaint is DISMISSED.

      SO ORDERED, this 14th day of July, 2020.


                                 /s/ Hugh Lawson_________________
                                 HUGH LAWSON, SENIOR JUDGE


kac


                                          6
